October 4, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
 R.V. BROTHERS INC. AKA R.V. ENTERPRISES, INC. D/B/A V & J TRUCKING,
                              Appellants

NO. 14-12-00366-CV                         V.

      PARAMJJIT SINGH TOOR AND KULWANT SINGH NAGRA, Appellees
                   ________________________________

       Today the Court heard appellants’ motion to dismiss the appeal from the judgment
signed by the court below on January 6, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellants, R.V. Brothers Inc. aka R.V. Enterprises, Inc. d/b/a V & J Trucking.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.